162 U.S. 420 (1896)
ANDREWS
v.
UNITED STATES.
No. 532.
Supreme Court of United States.
Submitted January 23, 1896.
Decided April 13, 1896.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF CALIFORNIA.
*423 Mr. J. Marion Brooks and Mr. M.D. Brainard for plaintiff in error.
Mr. Assistant Attorney General Whitney for defendants in error.
MR. JUSTICE SHIRAS, after stating the case, delivered the opinion of the court.
Error is attributed to the court below in permitting the witness Flint to testify in the case, for the reason that he was an officer of the United States, and that correspondence was carried on, through the mails, for the sole purpose of obtaining evidence from the defendant upon which to base the prosecution. A similar contention was disposed of by this court in the case of Grimm v. United States, 156 U.S. 604, where it was said: "It does not appear that it was the purpose of the post office inspector to induce or solicit the commission of a crime, but it was to ascertain whether the defendant was engaged in an unlawful business. The mere facts that the letters were written under an assumed name, and that the writer was a government official  a detective, he may be called  do not of themselves constitute a defence to the crime actually committed. The official, suspecting that the defendant was engaged in a business offensive to good morals, sought information directly from him, and the defendant, responding thereto, violated a law of the United States by using the mails to convey such information, and he cannot plead in defence that he would not have violated the law if inquiry had not been made of him by the government official." Goode v. United States, 159 U.S. 663, though under a different statute, is to the like effect.
The evidence showed that the letters in question were private sealed letters, enclosed in envelopes upon which there was nothing but the name and address of the person to whom they were sent, and it is contended that the depositing of such letters in the mail is not an offence within the meaning of section 3893 of the Revised Statutes, even as amended in *424 1888. By that amendment the word "letter" was inserted in the statute. In the case of United States v. Chase, 135 U.S. 255, which was the case of an indictment for an offence committed before the amendment, Mr. Justice Lamar, who delivered the opinion of the court, expressly refrained from deciding "whether the term `letter,' introduced by the amendment of 1888, could be held to include a strictly private sealed letter."
Owing, perhaps, to the doubt thus suggested, it was held in several of the lower courts that the word "letter," thus introduced into the statute, must, in the light of the other words used, be deemed to be some sort of a publication, and not merely private sealed letters. United States v. Wilson, 58 Fed. Rep. 768; United States v. Warner, 59 Fed. Rep. 355; and United States v. Jarvis, 59 Fed. Rep. 357. The contrary view was taken in United States v. Andrews, 58 Fed. Rep. 861  the present case  in United States v. Nathan, 61 Fed. Rep. 936; and in United States v. Ling, 61 Fed. Rep. 1001.
However, any doubt there may have been as to the proper meaning to be given to the word has been removed by the case above cited, of Grimm v. United States, where mailing a private sealed letter, in an envelope on which nothing appeared but the name and address, but containing obscene matter, was held to be an offence within the statute.
It is likewise argued that, because of the provision of the law that "nothing in this act shall authorize any person to open any letter or sealed matter of the first class not addressed to himself," 25 Stat. 496, the act of the inspector in opening the letters addressed to "Susan H. Budlong" was itself an offence against the law, which would vitiate the evidence thus produced against the defendant. The inspector, however, testified that he and Susan H. Budlong were the same person, or, in other words, that the address was fictitious.
Complaint is made because the court failed to give defendant's requests for instructions; but the instructions actually given by the court are not disclosed by the record, and we may presume that such instructions covered the defendant's requests so far as they stated the law correctly. This we are *425 the more ready to do in the present case, as no specific exceptions were taken to the action of the court in refusing or in giving instructions. Reagan v. Aiken, 138 U.S. 109.
There were other assignments of error, but we think they do not merit special notice.
The judgment of the court below is
Affirmed.